Title: From Thomas Jefferson to Robert Mills, 3 March 1826
From: Jefferson, Thomas
To: Mills, Robert


                        Dear Sir
                        
                            Monticello
                            Mar. 3. 26
                        
                    I have duly recieved your favor of Feb. 15. and with it your beautiful map of S. Carolina, which I place among the many other testimonies of your friendship and with the acceptableness they ever ensure. your general plan will constitute a valuable work even independantly of the statistical adjunct you propose: your idea of the Obelisk monument is a very fine one. I think small temples would also furnish good monumental designs, and would admit of great variety. on a particular occasion I recommended for Genl Washington that commonly called the Lanthern of Demosthenes, of which you once sent me a drawing handsomely done by yourself. I wish your travels should some day lead you this way, where, from Monticello as your headquarters, you could visit and revisit our University, 4. miles distant only. the plan has the two advantages of exhibiting a specimen of every fine model of every order of architecture, purely correct, and yet presenting a whole entirely new and unique. I hear with particular pleasure that your family enjoys health in a climate not generally believed to be friendly to it, and that mrs Mills and your brother do me the favor of thinking kindly of me. my own health is quite broken down. for the last 10. months I have been mostly confined to the house. and now, nearly ending my 83d year, my faculties, sight excepted, are very much impaired. the dislocation of both my wrists has so far injured the use of my hands, that I can write but slowly and laboriously—the less so however when I have occasion to assure you of my great esteem and respect
                        Th: Jefferson
                    